Exhibit 10.1

 


FIRST AMENDMENT TO RETENTION AGREEMENT


 

The Retention Agreement between Adobe Systems Incorporated, a Delaware
Corporation (the “Company”), and Shantanu Narayen, dated January 12, 1998 (the
“Agreement”), is hereby amended, effective as of February 11, 2008, as follows:

 

1.     Subsection 3(a) entitled Cash Severance Payment is replaced in its
entirety with the following:

 

“(a)(i)      Payment of Wages and Accrued Vacation.  In the event of your
Involuntary Termination, the Company shall pay to you within five (5) days of
the date of such Involuntary Termination the full amount of any earned but
unpaid base salary through the Date of Termination at the rate in effect at the
time of the Notice of Termination, plus a cash payment (calculated on the basis
of your Reference Salary) for all unused vacation time which you have accrued as
of the Date of Termination.

 

(a)(ii)       Payment of Cash Severance.  Subject to execution of a release of
claims as described below, you will receive the following cash benefits:

 

(1)           The Company shall pay to you a pro rata portion (based on the
number of days served in the applicable bonus period) of your target bonus for
the year in which such Involuntary Termination occurs, calculated on the
assumption that all performance targets have been or will be achieved at target
levels, plus the full amount of any bonus that you earned for the year prior to
the year in which the Involuntary Termination occurs based on actual Company and
individual performance, to the extent such bonus has not been paid prior to the
Date of Termination.  Except as otherwise provided in Sections 3(f) and 4 below,
these cash payments will be made in a lump sum on the day following the Release
Effective Date.

 

(2)           In addition, the Company shall pay to you an amount (the
“Severance Payment”) equal to the product of (A) the sum of your Reference
Salary and Reference Bonus, multiplied by (B) two (2) plus one twelfth (1/12th)
for each of your completed years of service with the Company (not in excess of
twelve (12)) (the number determined in accordance with the clause (B) being
hereinafter referred to as the “Severance Multiple”).  This Severance Payment
shall be in lieu of any other cash severance payments which you are entitled to
receive under any other notice or severance pay and/or retention plan or
arrangement sponsored by the Company and its subsidiaries.  Except as otherwise
provided in Sections 3(f) and 4 below, these Severance Payments will be made in
a lump sum on the day following the Release Effective Date.

 

--------------------------------------------------------------------------------


 

2.     Subsection 3(b) entitled Vesting and Exercise of Equity Awards and
Restricted Units is replaced in its entirety with the following:

 

“(b)  Vesting and Exercise of Equity Awards.  Subject to your execution of a
release of claims as described in Subsection (h) below, and notwithstanding
anything to the contrary contained in an applicable Equity Award agreement, in
the event of a Change in Control, all Equity Awards held by you shall vest in
full and, as applicable, shall become fully exercisable, as of the Change in
Control Date, except as otherwise provided in Sections 3(f) and 4 below. 
Notwithstanding anything in this Plan to the contrary, in no event shall the
vesting and exercisability provisions applicable to you under the terms of an
Equity Award be less favorable to you than the terms and provisions of such
awards in effect on the Change in Control Date.”

 

3.     Subsection 3(c) entitled Benefits Continuation is replaced in its
entirety with the following:

 

“(c)  Benefits Continuation.  In the event of your Involuntary Termination
during the Term, and subject to your execution of a release of claims in the
form prescribed by the Company as further described below, and subject to your
and/or your eligible dependents’ election of continued medical insurance
coverage in accordance with the applicable provisions of federal law (commonly
referred to as “COBRA”), the Company shall pay your COBRA premiums for the
duration of such COBRA coverage, or for the period of years equal to your
Severance Multiple, whichever is less.  If your medical coverage immediately
prior to your Date of Termination included one or more of your dependents, the
Company-paid COBRA premiums shall include the premiums necessary for such
dependents as have elected COBRA coverage.  Notwithstanding the foregoing and
notwithstanding the provisions of Section 3(e), in the event that you become
covered under another employer’s group health plan (other than a plan which
imposes a pre-existing condition exclusion unless the pre-existing condition
exclusion does not apply) or otherwise cease to be eligible for COBRA during the
period provided in this Section 3(c), the Company shall immediately cease
payment of any COBRA premiums hereunder.”

 

4.     Section 3 is amended and restated to add the following new
Subsections (f), (g) and (h):

 

“(f)  Application of Section 409A.  Notwithstanding any other provision of this
Agreement, to the extent that (i) one or more of the payments or benefits
received or to be received by you pursuant to this Agreement would constitute
deferred compensation subject to the requirements of Section 409A of the Code,
and (ii) you are a “specified employee” within the meaning of Code Section 409A,
then such payment or benefit or portion thereof will be delayed until the
earliest date following your “separation from service” with the Company within
the meaning of Code Section 409A on which the Company can provide such payment
or benefit to you without your incurrence of any additional tax or interest
pursuant to Code Section 409A, with all remaining payments or benefits due
thereafter occurring in accordance with the original schedule.  In addition,
this Agreement and the payments to be made hereunder are intended to comply in
all respects with the applicable provisions of Code Section 409A.

 

2

--------------------------------------------------------------------------------


 

(g)  Vesting of Performance Awards.  Subject to your execution of a release of
claims as described in Subsection (h) below, and notwithstanding anything to the
contrary contained in an applicable Performance Award agreement, and except as
otherwise provided in this Section 3(g) and Section 4 below, with respect to all
Performance Awards in the event of a Change in Control the Actual Award credited
to you under the Performance Share Plan shall vest in full as of the Change in
Control Date.

 

Notwithstanding anything in this Agreement to the contrary, in no event shall
the vesting and exercisability provisions applicable to you under the terms of a
Performance Award be less favorable to you than the terms and provisions of such
awards in effect on the Change in Control Date.

 

(h)  Release of Claims.  As a condition to the receipt of the severance payments
and benefits described in this Section 3, you must execute and allow to become
effective a release of claims in a form  substantially identical with the form
attached hereto as Exhibit A, subject only to making the minimum modifications
(if any) that are required to reflect changes in the applicable law between
February 5, 2008, and the date when the release is executed, with such execution
occurring not prior to the Date of Termination and not later than 45 days after
your receipt thereof.  The date on which such release becomes effective is the
“Release Effective Date”.  No benefits under Section 3 will be paid to you prior
to the Release Effective Date.  The form of release shall not cause you to waive
or release any claims or rights you may have to be indemnified by the Company
under applicable law, the Company’s Certificate of Incorporation or Bylaws, or
the terms of any then-effective indemnification agreement or obligation.”

 

5.     Section 4 entitled Limitation on Payments is replaced in its entirety
with the following:

 

“In the event that it is determined by the Accounting Firm that any amount
payable to you under this Plan, alone or when aggregated with any other amount
payable or benefit provided to you pursuant to any other plan or arrangement of
the Company, would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, then notwithstanding the other provisions of this
Plan, the amounts payable will not exceed the amount which produces the greatest
after-tax benefit to you.  For purposes of the foregoing, the greatest after-tax
benefit will be determined within thirty (30) days of the occurrence of the
event giving rise to such payment to you.  The Company shall request a
determination in writing by the Accounting Firm of whether the full amount of
the payments to you, or a lesser amount, will result in the greatest after-tax
benefit to you.  As soon as practicable thereafter, the Accounting Firm shall
determine and report to the Company and you the amount of such payments and
benefits which would produce the greatest after-tax benefit to you.  For the
purposes of

 

3

--------------------------------------------------------------------------------


 

such determination, the Accounting Firm may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and you shall furnish to the Accounting Firm such information
and documents as the Accounting Firm may reasonably request in order to make
their required determination.  The Company shall bear all fees and expenses the
Accounting Firm may reasonably charge in connection with its services
contemplated by this Section.  If a reduced amount of the payments will give
rise to the greatest after tax benefit, the reduction in the payments and
benefits shall occur in the following order unless you elects in writing a
different order prior to the last day of the year preceding the date on which
the event that triggers the payment occurs: (i) reduction of cash payments;
(ii) cancellation of accelerated vesting of equity awards (including Performance
Awards) other than stock options; (iii) cancellation of accelerated vesting of
stock options; and (iv) reduction of other benefits paid to you.  In the event
that acceleration of compensation from your equity awards (including Performance
Awards) is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant unless you elect in writing a different order
for cancellation prior to the last day of the year preceding the date on which
the event that triggers the payment occurs.”

 

6.     Section 5 entitled Legal Fees and Expenses is replaced in its entirety
with the following:

 

“The Company shall pay or reimburse you for all costs and expenses (including,
without limitation, court costs and reasonable legal fees and expenses which
reflect common practice with respect to the matters involved) incurred by you as
a result of any bona fide claim, action or proceeding (a) arising out of your
termination of employment during the Term, (b) contesting, disputing or
enforcing any right, benefits or obligations under this Agreement or (c) arising
out of or challenging the validity, advisability or enforceability of this
Agreement or any provision thereof.  The payments or reimbursements provided for
herein shall be paid by the Company and its subsidiaries promptly (but in no
event more than five (5) business days) following receipt of a written request
for payment or reimbursement, as the case may be.  It is intended that each
installment of payments under this Section 5 is a separate “payment” for
purposes of Section 409A.  For the avoidance of doubt, it is intended that the
payments under this Section 5 satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A provided under Treasury
Regulation 1.409A-1(b)(11).”

 

7.  The following definitions shall be amended and restated in their entirety in
Section 7 entitled Definitions:

 

“Accounting Firm” shall mean KPMG LLP or, if such firm is unable or unwilling to
perform the calculations required under this agreement, such other national
accounting firm as shall be designated by agreement between you and the Company.

 

4

--------------------------------------------------------------------------------


 

 “Cause” shall mean a termination of your employment during the Term which is a
result of (i) your felony conviction, (ii) your willful disclosure of material
trade secrets or other material confidential information related to the business
of the Company and its subsidiaries or (iii) your willful and continued failure
substantially to perform your same duties with the Company as in existence prior
to the Change in Control (other than any such failure resulting from your
incapacity due to physical or mental illness or any actual or anticipated
failure resulting from a resignation by you for Good Reason) after a written
demand for substantial performance is delivered to you by the Board, which
demand identifies the specific actions which the Board believes constitute
willful and continued failure substantially to perform your duties, and which
performance is not substantially corrected by you within ten (10) days of
receipt of such demand.  For purposes of the previous sentence, no act or
failure to act on your part shall be deemed “willful” unless done, or omitted to
be done, by you with willful malfeasance or gross negligence and without
reasonable belief that your action or omission was not materially adverse to the
best interest of the Company.  Notwithstanding the foregoing, you shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-fourths (3/4ths) of the entire membership of the board at a
meeting of the Board called and held for such purpose (after reasonable notice
to you and an opportunity for you, together with your counsel, to be heard
before the Board), finding that in the good faith opinion of the Board you were
guilty of conduct set forth above in clause (i), (ii) or (iii) of the first
sentence of this section and specifying the particulars thereof in detail.

 

 “Equity Awards” shall mean options, stock appreciation rights, stock purchase
rights, restricted stock, stock bonuses and other awards which consist of, or
relate to, equity securities of the Company, other than Performance Awards, in
each case which have been granted to you under the Equity Plans.  For purposes
of this Plan, Equity Awards shall also include any shares of common stock or
other securities issued pursuant to the terms of an Equity Award.

 

“Equity Plans” shall mean the Adobe Systems Incorporated 1994 Stock Option Plan,
the Adobe Systems Incorporated 1994 Amended Performance and Restricted Stock
Plan, the Adobe Systems Incorporated 1999 Nonstatutory Stock Option Plan, the
Adobe Systems Incorporated 2003 Equity Incentive Plan, the Adobe Systems
Incorporated 2005 Special Purpose Equity Incentive Plan, and any other
equity-based incentive plan or arrangement adopted or assumed by the Company,
and any future equity-based incentive plan or arrangement adopted or assumed by
the Company, but shall not include the Adobe Systems Incorporated 1997 Employee
Stock Purchase Plan or any other plan intended to be qualified under Section 423
of the Code.

 

5

--------------------------------------------------------------------------------


 

8.     The following definitions shall be added to Section 7 entitled
Definitions:

 

 “Actual Award” shall have the meaning in the applicable Performance Share
Program.

 

“Certification Date” shall have the meaning set forth in the applicable
Performance Share Program.

 

“Performance Awards” shall have the meaning set forth in the applicable Equity
Plan, and shall include awards of performance-based restricted stock,
performance-based restricted stock units and performance-based cash awards.

 

“Performance Period” shall have the meaning set forth in the applicable
Performance Share Program and underlying Equity Plan.

 

“Performance Share Program” shall mean the specific terms of Performance Awards
adopted from time to time by the Company with respect to a specified Performance
Period.

 

9.     Except to the extent specifically amended by this First Amendment, the
provisions of the Agreement dated January 12, 1998, shall remain in full force
and effect.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date as set forth below.

 

 

 

ADOBE SYSTEMS INCORPORATED

 

 

 

 

 

By:

/s/ Karen Cottle

 

 

 

Karen Cottle

 

 

Senior Vice President and General Counsel

 

 

 

February 12, 2008

 

 

Agreed to:

 

 

/s/ Shantanu Narayen

 

Shantanu Narayen

 

 

February 12, 2008

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of General Release Agreement

 

8

--------------------------------------------------------------------------------


 

FORM OF GENERAL RELEASE AGREEMENT

 

In consideration of the severance and other benefits which are to be provided me
by Adobe Systems Incorporated (“Adobe”), pursuant to my Retention Agreement with
Adobe dated January 12, 1998 as amended effective February 11, 2008 (“the
Agreement”), I agree to the following release (the “Release”).

 

1.     On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever release and discharge Adobe, and each of its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and its fiduciaries, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns (collectively,
the “Company”) from any and all claims, causes of action, and liabilities up
through the date of my execution of the Release which arise from or relate to my
employment with the Company and the termination of such employment.  All such
claims (including related attorneys’ fees and costs) are barred without regard
to whether those claims are based on any alleged breach of a duty arising in
statute, contract, or tort.  This expressly includes waiver and release of any
rights and claims relating to my employment with the Company and the termination
of such employment which arise under any and all laws, rules, regulations, and
ordinances including, but not limited to: Title VII of the Civil Rights Act of
1964; the Older Workers Benefit Protection Act; the Americans With Disabilities
Act; the Age Discrimination in Employment Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); the Workers Adjustment and Retraining Notification
Act; the California Fair Employment and Housing Act; the Equal Pay Act of 1963;
and any similar law of any other state or governmental entity.  California law
shall apply in interpreting this Release. Accordingly, I further waive any
rights under Section 1542 of the Civil Code of the State of California or any
similar state statute.  Section 1542 states: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his/her favor
at the time of executing the release, which, if known to him/her, must have
materially affected his/her settlement with the debtor.”

 

2.     This Release does not extend to, and has no effect upon, any benefits
that have accrued, and to which I have become vested or otherwise entitled,
whether in connection with my employment with the Company or the termination of
that employment, under the Agreement, any employee benefit plan within the
meaning of ERISA sponsored by the Company or under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).  In addition, this Release does not extend
to and has no effect upon any of my rights that may not be waived or released as
a matter of law, including any rights that I have or may have to indemnification
by the Company under any then-effective indemnification agreement or obligation,
applicable law or the Company’s Certificate of Incorporation or Bylaws with
respect to acts or omissions that occurred during the term of my employment with
Adobe.

 

3.     I have been advised to consult with an attorney of my choice prior to
executing the Release.  I understand that nothing in this Release shall prohibit
me from exercising legal rights that are, as a matter of law, not subject to
waiver such as: (a) my rights under applicable workers’ compensation laws;
(b) my right, if any, to seek unemployment benefits; (c) my right to file a
charge with the Equal Opportunity Commission (EEOC) challenging the validity of
my

 

9

--------------------------------------------------------------------------------


 

waiver of claims under the ADEA;  (d) my right to be indemnified by Adobe under
applicable law, Adobe’s Certificate of Incorporation or Bylaws, or the terms of
any then-effective indemnification agreement or obligation; and (e) any
indemnity or other rights of mine that cannot be waived as a matter of law.

 

4.     I understand and agree that Adobe will not provide me with the severance
and other benefits under the Agreement unless I timely execute the Release.  I
acknowledge that that I have previously received or will receive, regardless of
the execution of the Release, all wages owed to me, including any accrued but
unused vacation pay, less applicable withholdings and deductions, earned through
my termination date.

 

5.     As part of my existing and continuing obligations to Adobe, I have
returned to Adobe all Company documents (and all copies thereof) and other
Company property that I have had in my possession at any time, including but not
limited to Company files, notes, drawings, records, business plans and
forecasts, financial information, specification, computer-recorded information,
tangible property (including, but not limited to, computers, laptops, pagers,
etc.), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).  I understand that,
even if I did not sign the Release, I would still be bound by any and all
confidential/proprietary/trade secret information, non-disclosure and inventions
assignment agreement(s) signed by me in connection with my employment with the
Company (“Employee Agreements”), pursuant to the terms of such agreement(s).

 

6.     I represent and warrant that I am the sole owner of all the claims
released herein and that I have not assigned or transferred any such claims to
any other person or entity.

 

7.     I understand and agree that the Release shall not be construed at any
time as an admission of liability or wrongdoing by the Company or myself.

 

8.     Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of this Release shall be settled in
accordance with the provisions set forth in the Agreement.

 

9.     I agree that I have had at least [twenty-one (21)/forty-five (45)
calendar days as required] in which to consider whether to execute this Release,
no one hurried me into executing the Release during that period, and no one
coerced me into executing the Release. I understand that I may revoke the
Release at any time during the seven-day period after I sign it, by email notice
of revocation to [                ]. I further understand that Adobe’s
obligations under the Release shall not become effective or enforceable until
the eighth (8th) calendar day after the date I sign the Release (the “Effective
Date”), provided that I have (a) timely delivered the Release to Adobe prior to
the Effective Date, and (b) not revoked the Release prior to the Effective
Date.  I understand that the severance benefits under Agreement under will
become available to me in accordance with Internal Revenue Code Section 409A.

 

10.   In executing the Release, I acknowledge that I have not relied upon any
statement made by the Company or any of its representatives or employees, with
regard to the Release unless the representation is specifically included
herein.  Furthermore, the Release contains our entire understanding regarding
eligibility for and the payment of severance benefits and

 

10

--------------------------------------------------------------------------------


 

supersedes any or all prior representations and agreements regarding the subject
matter of the Release.  However, the Release does not modify, amend or supersede
the Employee Agreements.  Once effective and enforceable, this Release can only
be changed by another written agreement signed by me and an authorized
representative of Adobe.

 

11.   Should any provision of the Release be determined by an arbitrator or
court of competent jurisdiction to be wholly or partially invalid or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms, or provisions are intended to remain in full force and effect.  I
acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of the Release before executing the
Release.

 

11

--------------------------------------------------------------------------------


 

EMPLOYEE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING:  I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

 

 

 

Executed this                        day of                       , 20    .

 

 

 

 

 

 

Shantanu Narayen

 

12

--------------------------------------------------------------------------------